766 N.W.2d 874 (2009)
James A. LOOS, Jr., Plaintiff-Appellee,
v.
J.B. INSTALLED SALES, INC., a/k/a J.B. Supply and Accident Fund Insurance Company of America, Defendants-Appellants, and
Robinson Roofing, Defendant-Appellee.
Docket No. 137987. COA No. 275704.
Supreme Court of Michigan.
June 30, 2009.

Order
On order of the Chief Justice, the joint request by the parties for extension of time for filing their supplemental briefs is considered and, it appearing that both supplemental briefs were filed by June 22, 2009, the time for filing is extended to that date. The motion by defendants-appellants to strike non-record materials remains pending before the Court.